Exhibit 10.1

 

FIRST AMENDMENT TO 364-DAY CREDIT AGREEMENT

 

FIRST AMENDMENT, dated as of July 18, 2003 (this “Amendment”), to the 364-DAY
COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT, dated as of November 25,
2002 (the “Credit Agreement”), among RAYTHEON COMPANY, a Delaware corporation
(the “Borrower”), RAYTHEON TECHNICAL SERVICES COMPANY, a Delaware corporation,
and RAYTHEON AIRCRAFT COMPANY, a Kansas corporation, each as a Guarantor (in
such capacity, each a “Guarantor” and, collectively, the “Guarantors”), the
several Lenders from time to time parties thereto (the “Lenders”), J.P. MORGAN
SECURITIES INC. and BANC OF AMERICA SECURITIES LLC, as joint lead arrangers and
joint bookrunners (in such capacity, the “Arrangers”), BANK OF AMERICA, N.A., as
syndication agent (in such capacity, the “Syndication Agent”), CITICORP USA,
INC., and CREDIT SUISSE FIRST BOSTON, as documentation agents (in such capacity,
each a “Documentation Agent” and, collectively, the “Documentation Agents”), and
JPMORGAN CHASE BANK, as administrative agent (in such capacity, the
“Administrative Agent” and, collectively with the Syndication Agent and the
Documentation Agents, the “Agents”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Borrower has requested that the
Lenders, and the Lenders have agreed, to extend credit to the Borrower subject
to the terms and conditions contained therein;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in certain ways; and

 

WHEREAS, the Lenders and the Borrower desire to amend the Credit Agreement in
the manner specified herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

  1.   Defined Terms. Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

  2.   Amendments to Section 1.01 of the Credit Agreement (Defined Terms) . The
definition of “Consolidated Net Income” appearing in Section 1.01 of the Credit
Agreement is hereby amended (i) by inserting immediately following the phrase
“provided that” appearing therein “(i)” and (ii) by adding to the end thereof,
before the period mark, the following:

 

“and (ii) for the fiscal quarter of Raytheon and its consolidated Subsidiaries
ending June 29, 2003, such Consolidated Net Income shall be increased by an
amount not to exceed $100,000,000 for such fiscal quarter, representing one-time
charges to the extent recorded in connection with the discontinued operations of
Raytheon Engineers and Constructors with respect to such fiscal quarter”.



--------------------------------------------------------------------------------

  3.   Waiver. The Required Lenders hereby waive compliance with Section 6.05(b)
and any related Event of Default pursuant to paragraph (d) of Article VII of the
Credit Agreement through the date hereof solely to the extent that the failure
to comply with such provisions is remedied by the amendment contained in Section
2 hereof with respect to the definition of “Consolidated Net Income”.

 

  4.   Affirmation of Guarantee. Each Guarantor hereby consents to the foregoing
amendment to the Credit Agreement set forth herein and reaffirms its obligations
under the Guarantee provided by such Guarantor pursuant to Article IX of the
Credit Agreement.

 

  5.   Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which (i) the Borrower and the Required
Lenders shall have executed and delivered this Amendment to the Administrative
Agent and (ii) the Administrative Agent shall have received, for the account of
each Required Lender executing this Amendment, an amendment fee equal to 0.03%
of such Lender’s Commitment.

 

  6.   Representation and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower hereby represents and warrants to the Lenders as of the
Amendment Effective Date that:

 

(a) Reaffirmation. As of the date hereof and after giving effect to this
Amendment, the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects; and

 

(b) No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

  7.   Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all its respective out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Amendment and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

  8.   Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

  9.   Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.



--------------------------------------------------------------------------------

  10.   Continuing Effect of Other Documents. This Amendment shall not
constitute an amendment or waiver of any other provision of the Credit Agreement
not expressly referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrower that would
require a waiver or consent of the Lenders or the Administrative Agent. Except
as expressly amended, modified and supplemented hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect.

 

  11.   GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

RAYTHEON COMPANY,

as the Borrower

 

By:                                                             

Name:

Title:

 

RAYTHEON TECHNICAL SERVICES COMPANY,

as a Guarantor

 

By:                                                             

Name:

Title:

 

RAYTHEON AIRCRAFT COMPANY,

as a Guarantor

 

By:                                                             

Name:

Title:

 

JPMORGAN CHASE BANK,

as Administrative Agent and as a Lender

 

By:                                                             

Name:

Title:

 